                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________

CALLUM SAVAKUS-MALONE,              :
INDIVIDUALLY AND ON BEHALF OF       :
ALL OTHERS SIMILARLY SITUATED,      :
           Plaintiff,               :
                                    :
      v.                            :                 No. 5:18-cv-05063
                                    :
PIRAMAL 1 CRITICAL CARE, INC.,      :
MASIS STAFFING SOLUTIONS, LLC, :
and DOES 1-10,                      :
            Defendants              :
_____________________________________

                                            ORDER

       AND NOW, this 3rd day of July, 2019, for the reasons set forth in the Opinion issued this
date, IT IS ORDERED THAT:
       1.      Defendant Masis’s Motion to Dismiss, ECF No. 19, is GRANTED.
       2.      All claims against Defendant Masis are DISMISSED without prejudice.
       3.      Within twenty days of the date of this Order, Plaintiff may, consistent with the
Opinion, file a second amended complaint reasserting his claims with additional factual
allegations to support each. If Plaintiff fails to timely file a second amended complaint, the case
will proceed under the First Amended Complaint, see ECF No. 16, against the remaining
defendants.
       4.      The Clerk of Court is directed to correct the spelling of Defendant “Piramal
Critical Care, Inc.” on the docket.


                                                             BY THE COURT:



                                                             /s/ Joseph F. Leeson, Jr.________
                                                             JOSEPH F. LEESON, JR.
                                                             United States District Judge


1
       Incorrectly spelled “Primal” on the docket.
                                                1
                                             070219
